Citation Nr: 0733510	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  04-40 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
bronchiectasis with chronic bronchitis.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for generalized pain 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1968 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied entitlement to an evaluation in 
excess of 10 percent for bronchiectasis with chronic 
bronchitis, service connection for PTSD, and service 
connection for generalized pain.  The service connection 
claim for PTSD was denied on the basis that the veteran had 
not submitted new and material evidence to reopen the claim.  
The RO confirmed the denials of service connection for PTSD 
and increased rating for bronchiectasis with chronic 
bronchitis in October 2004.  Irrespective of the RO's action, 
the Board must decide whether the veteran has submitted new 
and material evidence to reopen the claim of service 
connection for PTSD.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).


FINDINGS OF FACT

1.  The medical evidence shows no current diagnosis of 
bronchiectasis; and the chronic bronchitis is manifested by 
Forced Expiratory Volume in one second (FEV-1)/ Forced Vital 
Capacity (FVC) ratio of 77 percent or greater, which includes 
the types of testing specified in the applicable criteria.

2.  The RO denied the claim of entitlement to service 
connection for PTSD in July 2001.  The veteran did not appeal 
the decision and it is now final.

3.  Evidence received since the final July 2001 rating 
decision is cumulative and does not raise a reasonable 
possibility of substantiating the claim for entitlement to 
service connection for PTSD.

4.  The preponderance of the evidence shows no relationship 
between any current disability associated with chronic pain 
and service.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for bronchiectasis with chronic bronchitis are not met. 38 
U.S.C.A. §§ 1155, 503, 5103A, 5107 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.96, 4.97, 
Diagnostic Codes 6600, 6601 (2007).

2.  New and material evidence has not been received since the 
July 2001 RO decision and the claim of entitlement to service 
connection for PTSD is not reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

3.  A disability associated with chronic pain was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice in a VA 
letter dated in January 2004.  In July 2006 and December 
2006, the RO notified the veteran pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) which was subsequent to 
the initial adjudication.  While this notice was not provided 
prior to the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a February 2007 
supplemental statement of the case following the provision of 
notice.  The veteran has not alleged any prejudice as a 
result of the untimely notification, nor has any been shown.  

The notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  

The January 2004 letter also notified the veteran that the 
service connection claim for PTSD had been previously denied 
and that in order to substantiate his claim the evidence must 
show an injury or disease that began in or was made worse 
during service, a current disability, and a relationship 
between the two.  The RO further described the meaning of 
"new" and "material" evidence in order to reopen the claim.  
This is in compliance with Kent v. Nicholson, 20 Vet. App. 1 
(2006).

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  In a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  VA has 
provided medical opinions addressing the present severity of 
the veteran's service-connected bronchiectasis with chronic 
bronchitis.  Regarding the service connection claim, however, 
there is no evidence that the veteran's complaints of chronic 
pain are related to his service.  The veteran also did not 
submit new and material evidence to reopen his previously 
denied service connection claim for PTSD.  Under these 
circumstances, VA's duty to assist does not require that the 
veteran be afforded a medical examination.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

Increased rating

The RO originally granted service connection for 
bronchiectasis with mild chronic bronchitis in January 1976, 
assigning a 0 percent rating effective August 28, 1975.  
Claims for an increased rating were denied in rating 
decisions dated from January 1984 to September 1994.  In an 
April 1996 supplemental statement of the case, the RO granted 
an increased rating of 10 percent for bronchiectasis with 
mild chronic bronchitis effective April 17, 1990.  This 
rating was confirmed in a January 1998 rating decision, in an 
October 1998 Board decision, and again by the RO in July 
2001.

The veteran filed his current increased rating claim for 
bronchiectasis with mild chronic bronchitis in December 2003.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4 will be 
considered, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  Id.

The veteran's bronchiectasis with mild chronic bronchitis is 
rated as 10 percent disabling under 38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6600 for chronic bronchitis and DC 6601 
for bronchiectasis.

Under DC 6600 for chronic bronchitis, a 10 percent rating is 
warranted if the Forced Expiratory Volume in one second (FEV-
1) is 71 to 80 percent of predicted value, the ratio FEV-1/ 
Forced Vital Capacity (FVC) is 71 to 80 percent, or Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO(SB)) is 66 to 80 percent predicted.  

A 30 percent rating is warranted if FEV-1 is 56 to 70 percent 
of predicted value, or FEV-1/FVC is 56 to 70 percent, or if 
DLCO (SB) is 56 to 65 percent predicted. 

A 60 percent rating is warranted if FEV-1 is 40 to 55 percent 
of predicted value, FEV-1/FVC is 40 to 55 percent, DLCO (SB) 
is 40 to 55 percent predicted, or if maximum oxygen 
consumption is 15 to 20 ml/kg/min (with cardiorespiratory 
limit).

A 100 percent rating is warranted if FEV-1 is less than 40 
percent of predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent, or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40 percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.

DC 6600 also provides that bronchiectasis may be rated 
according to pulmonary impairment, as for chronic bronchitis, 
under DC 6601.  Under DC 6601 for bronchiectasis, a 10 
percent rating is warranted for symptoms of an intermittent 
productive cough with acute infection requiring a course of 
antibiotics at least twice a year.  The next higher 30 
percent rating is warranted for incapacitating episodes of 
infection of two to four weeks total duration per year, or; 
daily productive cough with sputum that is at times purulent 
or blood-tinged and that requires prolonged (lasting four to 
six weeks) antibiotic usage more than twice a year.  A 60 
percent rating is warranted for incapacitating episodes of 
infection of four to six week total duration per year, or; 
near constant findings of cough with purulent sputum 
associated with anorexia, weight loss, and frank hemoptysis 
and requiring antibiotic use almost continuously.  A 100 
percent rating is warranted for incapacitating episodes of 
infection of at least six weeks total duration per year.   
Incapacitating episodes are defined as episodes requiring bed 
rest and treatment by a physician. 38 C.F.R. § 4.97, DCs 
6600, 6601.

An October 2003 letter from a private physician notes that 
the veteran's chronic bronchitis manifested itself in 
multiple episodes yearly for the past two decades with acute 
deterioration, debilitating cough, heavy sputum production, 
and marked shortness of breath.  The physician further noted 
that by pulmonary function testing and computed axial 
tomography (CAT) scan imaging, the veteran no longer had 
bronchiectasis, and in between episodes of bronchitis, his 
lung function was within the lower limits of normal.  May 
2003 and December 2003 VA pulmonary outpatient treatment 
records show the computed tomography (CT) scan reflected 
minimal centrilobular emphysema and no bronchiectasis.  The 
assessment was chronic bronchitis with minimal deterioration 
of lung function when at his best.  It was noted that the 
description of cylindrical bronchiectasis was the one form 
known to be reversible and able to heal, and that by the 
veteran's testing it appeared that there were no sequelae.  
The same findings were noted in a June 2004 VA medical 
record.

A January 2004 VA examination report shows a diagnosis of 
chronic bronchitis with emphysema.  The examiner further 
found no bronchiectasis on clinical findings, which was 
confirmed by CT scan of the lungs.  The veteran reported that 
he had a cough and coughed up sputum at times, which was 
mucopurulent.  PFT studies showed FEV-1/FVC was 76 percent.  
After bronchodilator, FEV-1/FVC was 77 percent.  The DLCO-SB 
was performed but not interpreted.

An August 2004 letter from a VA physician notes that over the 
past five years the veteran had at least two incapacitating 
episodes per year and had required oral antibiotics to treat 
the fever, cough, and purulent sputum.

In September 2006, a QTC PFT study shows that the pre-
bronchodilator test was within normal limits and that there 
was no discrepancy between the PFT findings and clinical 
evaluation.  The post-bronchodilator test was not performed 
because the pre-bronchodilator test was within normal limits.  
A DLCO also was not done as the PFT results were sufficient 
to evaluate the pulmonary status of the veteran.  The 
examiner found that there was no change to the diagnosis of 
bronchiectasis with chronic bronchitis.  The examiner further 
found, however, that there was an objective normal chest x-
ray and no complications secondary to pulmonary disease.  The 
veteran also had no pulmonary functional impairment according 
to the examination and test.

A January 2007 VA examination report notes that the veteran 
had been told by two pulmonary doctors that his normal 
pulmonary function studies and chest CT demonstrated no 
bronchiectasis but sought yet another opinion.  The examiner 
found that the CT scan showed no bronchiectasis. 

The preponderance of the medical evidence shows no current 
diagnosis of bronchiectasis.  While the September 2006 QTC 
examiner noted that there was no change to the previous 
diagnosis of bronchiectasis with chronic bronchitis, the 
examiner further found an objective normal chest x-ray and no 
pulmonary functional impairment according to the examination 
and PFT.  The remaining medical evidence further confirms 
that the veteran no longer has bronchiectasis.  Therefore, a 
rating under the criteria for bronchiectasis, DC 6601, does 
not apply. 

The next higher 30 percent rating under DC 6600 for chronic 
bronchitis also is inapplicable.  The veteran's PFT studies 
show his lowest FEV-1/FVC was 76 percent.  On most recent 
examination in 2006 and 2007, the PFT studies were normal.  A 
rating higher than 10 percent for chronic bronchitis is not 
warranted based on these findings. 
 
The preponderance of the evidence is against the increased 
rating claim for bronchiectasis with mild chronic bronchitis; 
there is no doubt to be resolved; and an increased rating is 
not warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

New and material evidence

The RO originally denied entitlement to service connection 
for PTSD in June 1990 on the basis that there was no evidence 
this condition was incurred in or caused by service.  The 
veteran filed a notice of disagreement in July 1990.  The 
decision was confirmed by the RO in January 1991 and June 
1991; and the veteran subsequently appealed the decision to 
the Board.  The Board remanded the case twice; in November 
1992 and March 1995.  After the case was returned to the 
Board, the Board denied the claim in October 1998.  The 
veteran did not appeal this decision and it became final.  
38 U.S.C.A. § 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.160(d) (2007).  

The veteran filed a claim to reopen service connection for 
PTSD in June 2000, which was denied by the RO in July 2001, 
on the basis that the veteran had not submitted new and 
material evidence to reopen the claim.  The veteran did not 
appeal the denial; so this decision became final, as well.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103. 

The veteran filed his current claim to reopen service 
connection for PTSD in December 2003.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition. 38 U.S.C.A. § 
5108.  New evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means evidence, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and raises a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

The evidence considered prior to the last final RO decision 
in July 2001 includes the veteran's assertions that he 
incurred PTSD in service from an event in which he was doing 
a drill in a gas chamber and the drill sergeant, whom the 
veteran believed did not like him, did not give him a mask in 
time and he subsequently passed out from the fumes.  VA 
medical records dated from 1980 to 1995 also show findings of 
PTSD, organic psychoses, organic mood disorder, and 
depression.  An October 1990 letter from a VA physician, Dr. 
"S," notes the veteran's reports of the gas chamber event 
in service and the physician's findings that the syndrome the 
veteran presented was not inconsistent with PTSD.  

The service medical records show no history of treatment for 
gas exposure or psychiatric disability, other than a note in 
November 1968 that the veteran was nervous and could not get 
through his classes.  He was given a diagnosis of mild 
anxiety reaction at that time.  The veteran was treated for 
bronchiectasis but there was no mention of any exposure to 
toxic gas.  A January 1969 record noted the veteran had 
recurrent bronchitis infections since childhood.

Evidence received since the last final RO decision consists 
of treatment records associated with a Social Security 
Administration (SSA) determination and VA medical records 
dated from 2003 to 2006.  VA and private treatment records 
dated from 1988 to 1993, which were associated with the SSA 
determination, continue to show treatment for mental illness.  
A May 1989 VA psychiatric note shows findings suggestive of 
paranoia, schizoid relationship, depression, and feelings of 
panic.  A November 1998 private medical record shows an Axis 
I diagnosis of major depressive disorder.  Dr. S submitted a 
letter in June 2004 that the veteran had been under his care 
in the 1990's and since 1998 it was clear that the veteran 
was suffering psychiatrically from the results of the 
traumatic event he described when his drill sergeant 
prevented him from putting on his gas mask during a drill in 
the gas chamber.  Dr. S. determined that it seemed the 
stressful military event caused a syndrome of PTSD.  VA 
medical records dated from 2003 to 2006 continue to list PTSD 
as one of the veteran's diagnoses.

The evidence received since the last final RO decision is 
new, as it was not previously considered.  However, the 
unestablished fact necessary to substantiate the veteran's 
claim is corroborative evidence of an in-service stressor 
event.  None of the medical evidence submitted since the last 
RO decision corroborates the veteran's assertions of the 
event in the gas chamber.  Dr. S's opinion that the veteran 
has PTSD related to the events in service was provided at the 
time of the last rating decision and is essentially 
duplicative information.  Since there continues to be no 
corroborative evidence to support the in-service stressor 
event, Dr. S's opinion does not raise a reasonable 
possibility of substantiating the claim for entitlement to 
service connection for PTSD.  Therefore, none of the new 
information submitted since the last final rating decision 
constitutes new and material evidence within the meaning of 
38 C.F.R. § 3.156(a); and reopening the claim is not 
warranted. 38 U.S.C.A. § 5108.



Service connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran seeks service connection for chronic pain.  He 
does not claim any specific disability associated with the 
pain or indicate how he relates his current pain to service, 
but submitted a video tape, which he noted demonstrated what 
great physical condition he was in before entering the Army.

A September 2001 private medical record notes the veteran's 
complaints of pain in his head, face, neck, abdomen, feet, 
and multiple joints.  The veteran reportedly told the 
physician he had pain because of the injuries over the years 
and diseases.  The physician's impression was that the 
veteran had a chronic pain problem.  VA medical records dated 
from 2003 to 2006 show continued complaints of chronic pain 
and arthralgia in areas of the body including the hip, legs, 
and arms.

The service medical records include a May 1968 pre-induction 
physical, which notes the veteran had low back strain.  In 
December 1968, he reportedly hurt his left shoulder in the 
field.  The impression was muscle strain.  A June 1969 
medical record also shows a complaint of pain in the side.  

While the evidence shows current physical pain in the body 
and injury to the left shoulder in 1968 with a pre-existing 
finding of back strain, the preponderance of the medical 
evidence shows that there is no relationship between any 
present complaints of pain and service.      

Pain alone, without a diagnosed or identifiable underlying 
condition does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

To the extent the veteran has any physical disability 
associated with his chronic pain, the record shows the 
veteran has suffered multiple injuries since service.  An 
August 1983 private medical record notes that the veteran was 
working on the bed of a pick-up truck when a moving vehicle 
struck a parked car, which pushed into the pick-up truck 
causing the veteran to be thrown from the truck.  He 
reportedly injured his chest and lower back.  A February 1985 
private medical record notes the veteran injured his lower 
back and left elbow while at work painting.  As he was 
descending down a six foot ladder, the ladder flipped out 
causing him to fall and injure his low back and elbow; the 
ladder then fell directly on him.  The veteran reportedly 
fell from his ladder again in August 1986 landing on his back 
and injuring his left knee and left shoulder.  In August 
1998, a private medical record notes that the veteran was 
parked in his car when he was struck from the rear by another 
car.  He complained of pain in the neck radiating to the 
occipital region and down to both shoulders.  He also had 
pain the lower back radiating to the buttocks.

The negative evidence in this case outweighs the positive.  
Although the veteran has argued that his chronic pain is 
related to service, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the veteran's lay assertions 
have been considered, they do not outweigh the medical 
evidence of record, which shows that there is no relation 
between any current disability associated with his complaints 
of chronic pain and service.

The preponderance of the evidence is against the service 
connection claim for chronic pain; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bronchiectasis with chronic bronchitis is denied.

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for PTSD and 
the claim is not reopened.

Entitlement to service connection for generalized pain 
disorder is denied.







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


